Luke, J.
1. Lewallen sued .tlie Duane Chair Company for damages, alleging that the Automatic Sprinkler Company had a contract with the Duane Chair Company to install a sprinkler system in the chair company’s plant, and employed him to perform the mechanical labor of installing the system, agreeing to pay him $2 a day for his time and labor; and that, with knowledge of this, the president of the chair company, acting with authority for the chair company,' after Lewallen had worked a part of a day,- tortiously forbade his working or coming on the premises, and run him off and had the sprinkler company discharge him, to his loss and damage, for which he sued. Keld, that the petition set forth a cause of action. See Southern Railway Co. v. Chambers, 126 Ga. 404 (55 S. E. 37, 7 L. R. A. (N. S.) 926); Civil Code (1910), § 4405.
2. The evidence authorized the verdict for the actual loss sustained by Lewallen by reason of the tortious conduct of the defendant, and the verdict has-the approval of the trial judge., Eor none of the reasons assigned did the court, err in overruling the motion for a new trial.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.